DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,381 in view of Nakatani, et al., US 2011/0127516 A1. 
Reference application all limitations, except only teaching (1) at least at one terminal, not crosslinking groups represented by a formula (2). Reference application also teaches it is desirable that the layer is not dissolved when processing further layers (see Preparation and Evaluation of Organic EL Element).
Nakatani teaches a hole-transporting polymer having polymerizable groups. Like reference application’s polymerizable groups, Nakatani’s polymerizable groups are used i.e. a crosslinking group represented by a formula (1), polymers with a benzocyclobutene residue, i.e. a crosslinking group represented by a formula (1) and a vinyl residue, i.e. a crosslinking group represented by a formula (2), show “sufficient harden ability” (see ¶¶1-7). This is demonstrated by a higher residual film after soaking with xylene compared to a compound with only a single benzocyclobutene residue / single crosslinking group (see ¶¶345-347) and improved EL device lifetime (see ¶¶348-368), which are in fact, the same advantages noted in the instant specification (see ¶¶241-243 and ¶¶245-250).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…further comprising… structural unit B, and a monovalent structural unit T3…” 

The use of “further comprises” and reference to T3 in claim 4, and reference to B and L in claim 5 suggests that claim 4 should be dependent on claim 3, and claim 5 should be dependent on claim 4.
For the purposes of examination, claims will be examined as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asano, et al., JP 2015-159077 A, in view of Nakatani, et al., US 2011/0127516 A1.

Claim 1. Asano teaches an organic electronic material comprising a charge transport polymer or oligomer having a crosslinking group at at least one terminal (hole transporting compound 1 having group polymerizable group, e.g. C2 at at least one terminal, or, alternatively, any other of hole-transporting compounds 2-10):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

B1

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

C1

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

C2

a to Rg independently represents a hydrogen atom or a substituent, wherein each of Ra to Rc independently represents a hydrogen atom or a substituent. 
However, Asano notes that the polymerizable substituent may be represented by groups (A) to (N), which includes a crosslinking group represented by a formula (1) at least at one terminal, or crosslinking groups represented by a formula (2) at least at one terminal; however, Asano does not teach them in combination. Instead, Asano at best suggests, through simple substitution of one known polymerizable substituent for another as the rationale, a crosslinking group represented by a formula (1) at least at one terminal, or crosslinking groups represented by a formula (2). Asano also teaches it is desirable that the layer is not dissolved when processing further layers (see Preparation and Evaluation of Organic EL Element).
Nakatani teaches a hole-transporting polymer having polymerizable groups. Like Asano’s polymerizable groups, Nakatani’s polymerizable groups are used to crosslink the hole-transporting polymer to improve performance. Different from Asano’s polymerizable groups, Nakatani’s polymerizable groups are not in a terminal position. Compared to a polymers having a just a benzocyclobutene residue, i.e. a crosslinking group represented by a formula (1), polymers with a benzocyclobutene residue, i.e. a crosslinking group represented by a formula (1) and a vinyl residue, i.e. a crosslinking group represented by a formula (2), show “sufficient harden ability” (see ¶¶1-7). This is see ¶¶345-347) and improved EL device lifetime (see ¶¶348-368), which are in fact, the same advantages noted in the instant specification (see ¶¶241-243 and ¶¶245-250).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Reference’s crosslinking group in the above hole-transporting polymers with both a crosslinking group represented by a formula (1) shown below at least at one terminal, and also a crosslinking group represented by a formula (2) shown below at least at one terminal, in order to increase the hardness / residual film after exposure to solvent and / or lifetime of a device containing the resulting film.

Claim 2. Modified Asano teaches or suggests the organic electronic material according to claim 1, wherein the charge transport polymer or oligomer has at least three terminals (in this case, modified polymer has C1, monomer having crosslinking group represented by a formula (1) shown below at least at one terminal, and monomer having crosslinking group represented by a formula (2) shown below at least at one terminal, per modification in view of the rejection of claim 1, above, and therefore, at least three terminals).

Claim 3. Modified Asano teaches or suggests the organic electronic material according to claim 1, wherein the charge transport polymer or oligomer comprises at least a divalent structural unit L and a monovalent structural unit T (A is divalent, C1 and above two monomers are monovalent), the structural unit L includes a structural unit containing at least one type of structure selected from the group consisting of a substituted or unsubstituted aromatic amine structure (see A), and the monovalent structural unit T includes a monovalent structural unit T1 containing a crosslinking group represented by the formula (1) and a monovalent structural unit T2 containing a crosslinking group represented by the formula (2) (per modification in view of the rejection of claim 1, above).

Claim 4. Modified Asano teaches or suggests the organic electronic material according to claim 3, wherein the charge transport polymer or oligomer further comprises at least one type of structural unit selected from the group consisting of a trivalent or higher structural unit B (B1), and a monovalent structural unit T3 that does not contain a crosslinking group represented by the formula (1) or a crosslinking group represented by the formula (2) (C1), the structural unit B includes a structural unit containing at least one type of structure selected from the group consisting of a substituted or unsubstituted aromatic amine structure (see B1), and the structural unit T3 includes a structural unit containing a substituted aromatic ring structure (see C1).

Claim 5. Modified Asano teaches or suggests the organic electronic material according to claim 4, wherein adjacent structural units selected from the group consisting of the structural unit L, the structural unit T and the optionally included structural unit B are bonded together by direct bonding of aromatic rings (see leaving groups in A, B1, C1, and above two monomers, noting they are on the aryl groups).

Claim 6. Modified Asano teaches or suggests the organic electronic material according to claim 1, wherein the charge transport polymer or oligomer is a copolymer of monomers including at least a difunctional monomer containing a structural unit having charge transport properties (A and/or B1), a monofunctional monomer T1 containing a crosslinking group represented by the formula (1), and a monofunctional monomer T2 containing a crosslinking group represented by the formula (2) (per modification in view of the rejection of claim 1, above).

Claim 7. Modified Asano teaches or suggests the organic electronic material according to claim 1, wherein the charge transport polymer or oligomer is a copolymer of monomers including at least a difunctional monomer containing a structural unit having hole transport properties (A and/or B1), a monofunctional monomer T1 containing a crosslinking group represented by the formula (1), and a monofunctional monomer T2 containing a crosslinking group represented by the formula (2) (per modification in view of the rejection of claim 1, above).

Claim 8. Modified Asano teaches or suggests a liquid composition comprising the organic electronic material according to claim 1, and a solvent (ink composition includes hole transporting compound and polymer).

either as hole-transporting layer or hole-injecting layer; the only constraint in the prior art appears to be that the hole-transporting layer and hole-injecting layer have different polymerizable groups).

Claim 10. Modified Asano teaches or suggests an organic electronic element comprising at least one of the organic layer according to claim 9 (organic EL device; see Preparation and Evaluation of Organic EL Element).

Claim 11. Modified Asano teaches or suggests an organic electronic element comprising at least an anode and cathode pair, and at least one of the organic layer according to claim 9 disposed between the anode and the cathode (see Preparation and Evaluation of Organic EL Element).

Claim 12. Modified Asano teaches or suggests an organic electroluminescent element comprising at least one of the organic layer according to claim 9 (see Preparation and Evaluation of Organic EL Element).

Claim 13. Modified Asano teaches or suggests an organic electroluminescent element comprising at least a substrate, an anode, a light-emitting layer and a cathode (see Preparation and Evaluation of Organic EL Element). However, Modified Asano does not teach the light-emitting layer is the organic layer according to claim 9, instead 
Nakatani teaches polymers; like Asano’s compounds, they can be used for the hole-injecting material or hole-transporting material. Nakanai additionally suggests that polymer materials may be used as the light-emitting material together with a fluorescent material (see ¶¶220-221). Nakatani also explicitly teaches polymer compounds having arylamine monomers may be used as the light-emitting material in light-emitting layers (see ¶¶348-360); Asano teaches other monomers may be used with the polymer, including fluorene monomers (see linking groups A-C).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the light-emitting layer is the organic layer according to claim 9, or, alternatively, modify the polymer of the light-emitting layer so that it is suitable to be the light-emitting layer is the organic layer, as Nakatani suggests structurally similar polymers are suitable for this purpose. 

Claim 14. Modified Asano teaches or suggests an organic electroluminescent element comprising at least a substrate, an anode, a hole injection layer, a hole transport layer, a light-emitting layer and a cathode, wherein at least one layer selected from the group consisting of the hole injection layer and the hole transport layer is the organic layer according to claim 9 (see Preparation and Evaluation of Organic EL Element).

see Preparation and Evaluation of Organic EL Element).

Claim 16. Modified Asano teaches or suggests the organic electroluminescent element according to claim 13, wherein the substrate is a flexible substrate (see Substrate).

Claim 17. Modified Asano teaches or suggests the organic electroluminescent element according to claim 13, wherein the substrate is a resin film substrate (see Substrate).

Claim 18. Modified Asano teaches or suggests a display element comprising the organic electroluminescent element according to claim 12 (see Display element, lighting device, display device).

Claim 19. Modified Asano teaches or suggests an illumination device comprising the organic electroluminescent element according to claim 12 (see Display element, lighting device, display device).

see Display element, lighting device, display device).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 201419755 A teaches polymers with two different polymerizable groups at terminal positions, but not as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721